Citation Nr: 1640268	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  10-38 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for a bilateral foot disability, to include the residuals of frostbite. 

(The issues of entitlement to an initial rating in excess of 30 percent for anxiety disorder and entitlement to concurrent payment for both non-service connected disability pension and service-connected compensation will be addressed in a separate decision.)  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Houston, Texas, regional office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in September 2013.  A transcript is associated with the record.  

This matter was before the Board in November 2014, at which time the petition to reopen the claim for service connection for diabetes was granted.  The claims of service connection for diabetes, hypertension, frostbite, erectile dysfunction, and coronary artery disease were remanded for additional development.  

This appeal was returned to the Board in February 2016.  The Board denied the claim for service connection for coronary artery disease, but remanded the four remaining issues for additional development.  The development has been completed, and the matter has been returned to the Board for further consideration.  


FINDINGS OF FACT

1.  The service treatment records are negative for diabetes mellitus; the initial diagnosis of diabetes mellitus was first made many years after discharge from service and there is no competent medical opinion to relate this disability to active service.  

2.  The service treatment records are negative for hypertension; the initial diagnosis of hypertension was first made many years after discharge from service and there is no competent medical opinion to relate this disability to active service.  

3.  The service treatment records are negative for erectile dysfunction; the initial diagnosis of erectile dysfunction was not made until many years after discharge from service and there is no competent medical opinion to relate this disability to active service.  

4.  The Veteran was treated for bilateral corns during service, and any foot complaints due to the cold were acute and transitory; current medical evidence is negative for a diagnosis of a disability of either foot, and the Veteran's symptoms have been attributed to his non-service connected diabetes mellitus and peripheral vascular disease. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes mellitus have not been met, and diabetes mellitus may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

2.  The criteria for entitlement to service connection for hypertension have not been met, and hypertension may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

3.  The criteria for entitlement to service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).  

4.  The criteria for entitlement to service connection for a bilateral foot disability, to include the residuals of frostbite, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The Veteran was provided with complete VCAA notification in April 2008 prior to the initial adjudication of his claims.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran's service treatment records have been obtained, as have all available VA treatment records, which date from 1984.  The February 2016 remand requested VA treatment records dating from September 2005 to December 2005 from Alexandria, Louisiana.  While it does not appear that the attempts to obtain additional records were successful, the Board observes that VA treatment records for the period in question can be found in Virtual VA.  The source of these records is not indicated.  However, other records reflect that the Veteran began to receive his care from the VAMC in Houston, Texas prior to the end of 2005, and those records have also been obtained and clearly attributed to the Houston VAMC.  Given the time periods and treatment sources provided by the Veteran, the Board concludes that the records from the unmarked location are those from Alexandria.  

The Veteran testified that he began treatment for diabetes and hypertension in 1970 at the VA in New Orleans, Louisiana.  Numerous attempts have been made to obtain these records, but the RO has found that records for the period from January 1970 to February 1984 do not exist.  3/12/2015, VBMS, Report of General Information.  He has not identified any pertinent private medical records, and a transcript of his hearing has been reviewed.  The Veteran was afforded a VA examination of his claimed foot disabilities.  

The Veteran has not been afforded VA examinations for his claimed diabetes mellitus, hypertension, or erectile dysfunction.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

In this case, while current diagnoses of diabetes, hypertension, and erectile dysfunction have been established, there is no evidence of treatment or complaints pertaining to these disabilities during service.  The Board notes that a urinalysis conducted with the separation examination found trace amounts of sugar, but a repeat urinalysis a few days later was negative for sugar, and blood testing showed normal glucose levels.  9/20/2004, VBMS, STR - Medical, pp. 1, 4, 6.  The December 1968 discharge examination states that the urinalysis was negative for sugar, and the Veteran's blood pressure was normal.  9/3/2014, VBMS, STR - Medical, p. 71.  The Board notes the Veteran's September 2013 testimony that he was not diagnosed or treated for diabetes or hypertension during service, but that these disabilities were both diagnosed in 1970 and that he has taken medication for these disabilities ever since that time.  However, as will be addressed below, his testimony is contradicted by medical records indicating that these disabilities were initially diagnosed many years after discharge.  The Veteran states that his erectile dysfunction did not begin until 2006.  The record fails to meet even the low evidentiary threshold necessary to find a link between the Veteran's current disabilities and service, and examinations were not required in these claims.  

There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that he has developed diabetes mellitus, hypertension, erectile dysfunction, and a bilateral foot disability due to active service.  He testified that he was not diagnosed with diabetes mellitus or hypertension during service, but that he was diagnosed with both and started on medication in 1970.  He adds that he does not claim either of these disabilities is due to exposure to herbicides such as Agent Orange, as he did not serve in Vietnam and does not believe he was exposed to such herbicides.  

The Veteran further contends that he was treated for blisters on his feet after standing guard duty at his base in Germany, and that he was told by his the doctor it was possible he had a slight case of frostbite.  Finally, the Veteran contends that his erectile dysfunction is due to service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

If diabetes mellitus or cardiovascular-renal diseases including hypertension become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of diabetes or hypertension during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds by Walker v. Shinseki. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Diabetes Mellitus

The Veteran's service treatment records are negative for a diagnosis of diabetes mellitus, and for complaints or treatment pertaining to diabetes.  As previously noted, a urinalysis conducted with the separation examination found trace amounts of sugar, but a repeat urinalysis was negative for sugar, and blood testing showed normal glucose levels.  9/20/2004, VBMS, STR - Medical, pp. 1, 4, 6.  These records do not discuss even the possibility of diabetes, and instead show that the repeat urinalysis was conducted due to a high white blood cell count.  9/3/2014, VBMS, STR - Medical, p. 84.  The December 1968 discharge examination states that the urinalysis was negative for sugar, and the Veteran denied a history of sugar in his urine on a Report of Medical History he completed at that time.  9/3/2014, VBMS, STR - Medical, pp. 61, 71.  

The evidence includes thousands of pages of VA treatment records dating from 1984.  

VA treatment records include a March 1988 blood serum test.  Glucose was within normal range.  2/18/2015, VBMS, Medical Treatment Record - Government Facility, p. 5.  

October 1997 VA treatment records state that the Veteran had a three year history of type II diabetes mellitus, which was diet controlled.  2/18/2015, VBMS, Medical Treatment Record - Government Facility, p. 22.

Current VA treatment records reflect that the Veteran is in receipt of ongoing care for his diabetes mellitus.  These records do not include an opinion that relates the diabetes mellitus to active service or shows that he was diagnosed with this disability prior to the mid-1990s.  

The Board finds that entitlement to service connection for diabetes mellitus is not established.  

The Veteran clearly has a current diagnosis of diabetes mellitus.  However, the service treatment records are negative for this disability.  Post service medical records first show a diagnosis of a three year history of diabetes mellitus in 1997.  This indicates that the initial diagnosis of diabetes was made in 1994, which is approximately 25 years after the Veteran's discharge from service.  This precludes service connection on a presumptive basis.  There is no competent medical opinion that relates the Veteran's diabetes to active service; again, the isolated finding of trace sugar is deemed insignificant in light of other testing that was normal prior to separation.  The Veteran's belief that his diabetes is due to active service has been noted, but he is not shown to have the medical expertise to provide an opinion in a complex medical question such as this one.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In reaching this decision, the Board has considered the Veteran's testimony that he was diagnosed with diabetes in 1970, that he was placed on medication at that time, and that he has had diabetes continuously ever since then.  However, this is contradicted by the history found in the October 1997 VA treatment record which noted only a three year history of diabetes.  Given this discrepancy in the Veteran's memory, the Board is unable to find his testimony credible for the purposes of establishing continuity of symptomatology, and service connection for diabetes mellitus is not warranted. 




Hypertension

The Veteran's service treatment records are entirely negative for a diagnosis of hypertension, and for findings, complaints or treatment pertaining to this disability.  None of the blood pressure readings recorded in the service treatment records was outside normal range.  The December 1968 discharge examination shows that his blood pressure was 124/76.  All relevant findings were normal.  The Veteran denied a history of high or low blood pressure on the Report of Medical History he completed at this time.  9/3/2014, VBMS, STR - Medical, pp. 61, 71.  

Post service medical records are also negative for evidence or diagnosis of hypertension for many years after discharge from active service.  VA treatment records from the 1980s and 1990s do not include a diagnosis of hypertension.  VA treatment records from October 1997 include a personal medical history showing treatment for peptic ulcer disease, hemorrhoids, an appendectomy, and diabetes mellitus.  However, hypertension was not mentioned, and the Veteran's blood pressure readings were 108/62 and 120/70.  

VA treatment records from January 2002 show that the Veteran presented for a hypertension evaluation.  The assessment was of normal blood pressure.  1/2/2013, Virtual VA, Capri, p. 35.  

A December 2002 primary care note shows that the Veteran had presented for a follow up for hypertension.  The assessment was hypertension, stable.  1/2/2013, Virtual VA, Capri, p. 17.  

Records dating from 2002 show that the Veteran continues to receive treatment for hypertension.  These records do not include an opinion that relates hypertension to active service or shows that he was diagnosed with this disability prior to 2000.  

The Board finds that entitlement to service connection for hypertension is not supported.  

The evidence demonstrates that the Veteran has a current diagnosis of hypertension.  However, the service treatment records are negative for this disability.  Post service medical records first show a diagnosis of hypertension in approximately 2002, which is over 30 years after discharge from service.  This precludes service connection on a presumptive basis.  There is no competent medical opinion that relates the Veteran's hypertension to active service, and the Veteran is not shown to have the medical expertise to provide such an opinion in a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In reaching this decision, the Board has considered the Veteran's testimony that he was diagnosed with hypertension in 1970, placed on medication, and has had hypertension ever since.  However, this assertion is not supported by the medical record, and is contradicted by the personal medical history found in the October 1997 VA treatment record, which failed to include hypertension among the Veteran's other disabilities.  Given the complete lack of evidence of hypertension in the VA treatment records dating through the 1980s and 1990s as well as the discrepancies in the Veteran's memory described above, the Board is unable to find his testimony credible for the purposes of establishing continuity of symptomatology, and service connection for hypertension is not warranted.  

Erectile Dysfunction

The Veteran's service treatment records are negative for complaints relating to an erectile dysfunction, and do not contain a diagnosis of this disability.  

The Veteran testified at his September 2013 hearing that he first experienced erectile dysfunction in 2006.  VA treatment records confirm that his problems include erectile dysfunction.  6/13/2013, VBMS, Capri, p. 11.  

Given the absence of evidence of an erectile dysfunction during service or until many years after discharge from service, service connection is not established.  The Veteran has not provided any specific contention as to why he believes this disability is due to service.  There is no competent medical opinion that relates this disability to active service, and service connection is not warranted.  Moreover, as discussed above, service connection for diabetes mellitus is not warranted, thereby precluding service connection on a secondary basis for erectile dysfunction.

Bilateral Foot Disability

The service treatment records are negative for complaints of symptoms relating to cold injury, and are negative for a diagnosis of frostbite of the feet.  

The service treatment records do show that the Veteran was treated for bilateral heel corns in December 1968.  These were treated by shaving and a topical medication.  9/3/2014, VBMS, STR - Medical, p. 40.  

The Veteran answered "yes" to a history of foot trouble on the December 1968 Report of Medical History obtained prior to separation.  However, the physician's summary shows that this reference was to the callouses.  9/3/2014, VBMS, STR - Medical, p. 60-61.  The December 1968 discharge examination found that the feet were normal.  9/3/2014, VBMS, STR - Medical, pp. 60-62, 71.  

Post service medical records show that the Veteran has been provided periodic examinations of his feet from the 1990s to the present as part of his treatment for diabetes.  These demonstrate complaints of leg pain due to peripheral vascular disease, but do not include a diagnosis of a foot disability.  

The Veteran was seen for reports of chronic pain of his feet in August 2012.  He also had scaling of the feet.  However, the neurological examination was normal, as was a physical examination of the feet.  There was no diagnosis of a foot disability and he was given a topical medication for the skin.  6/13/2013 VBMS, Capri, pp. 356-360. 

The Veteran was afforded a VA examination of his feet in May 2016.  His claims file was reviewed by the examiner.  The Veteran reported a history of having a water blister filled with fluid during service in November 1968.  This was treated with antibiotics and kept dry.  The Veteran was placed on light duty, and the blister cleared up in three weeks.  On examination, there were peripheral vascular symptoms with blotching bruise and pain over the bilateral dorsum of the feet.  This had been progressive since the diagnosis of diabetes mellitus.  The Veteran described diabetic burning and peripheral vascular compromise symptoms of peripheral artery disease.  However, all physical findings pertaining to the feet were normal.  The examiner stated that there was no functional loss attributable to the claimed condition.  He noted that the Veteran had bilateral peripheral vascular disease and claimed to have been treated for mild frost bite in service.  In fact, he had been treated for bilateral corns.  There were no corns on the current examination.  An X-ray study of the left foot was normal.  The examiner concluded that the examination was normal, and there was no diagnosis of a disability for either foot.  5/10/2016 VBMS, C&P Exam #2, p. 1.  

The examiner opined that the Veteran's current condition was less likely than not incurred in or caused by the claimed in-service injury.  The rationale was that although the Veteran was seen for a stomach ache in November 1968, there was no indication of frostbite management.  He was seen for bilateral heel corns in December 1968, which were noted on the discharge history.  The Veteran said that he had not been treated for his claimed foot disability since 1968, but that peripheral vascular disease had been established around 2006.  The Veteran's numbness and tingling were from diabetes mellitus.  5/10/2016 VBMS, C&P Exam #1, p. 1.  

The Board finds that entitlement to service connection for a bilateral foot disability is not established.  

In regard to the Veteran's contention that he was treated for frostbite in service, this is not shown in the service treatment records.  The Board finds the Veteran's contention that he was seen for foot complaints due to the cold to be credible, but must also note his testimony in which he states he was told by the examiner that it was a possibility he had a slight case of frostbite.  This is far from a definitive diagnosis of frostbite, and given the normal findings at discharge as well as the absence of a disability due to cold injury on the May 2016 examination, the Board must conclude that any treatment related to the cold that was received by the Veteran was for an acute injury that did not result in any residual disability.  

The service treatment records do confirm that the Veteran was seen for treatment of bilateral corns.  However, corns were not shown on the May 2016 examination of the feet.  In fact, the May 2016 examination was negative for a current disability of either foot.  The examiner opined that the Veteran's complaints of numbness and tingling of the feet were due to his diabetes, and also noted symptoms due to peripheral vascula disease.  Service connection has not been established for either of these disabilities.  The Board concludes that given the absence of a current diagnosis of a disability of either foot, and given the opinion that attributes the Veteran's symptoms to non-service connected disabilities, entitlement to service connection for a bilateral foot disability is not warranted.  


ORDER

Entitlement to service connection for diabetes mellitus is denied. 

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for erectile dysfunction is denied. 

Entitlement to service connection for a bilateral foot disability, to include the residuals of frostbite is denied. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


